DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on November 16, 2021 has been considered by the examiner.

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (MPEP 2111.04, II.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakshman et al. (Pub. No. US 2016/0004611).

Claim 21:

by a first computer server, which is distinct from the storage platform, and which comprises a hardware processor, intercepting a read request directed to a first virtual disk configured on the storage platform [fig. 4; pars. 0012, 0052-0054 – The controller virtual machine (CVM) intercepts requests between a virtual machine and the storage platform. The server that hosts the CVM is separate from the storage platform. (“A controller virtual machine on the host computer intercepts these requests and the communicates with the remote storage platform using a single protocol.”)], wherein the read request is issued by an application executing at one of: the first computer server and one of a plurality of other computer servers that use the storage platform [fig. 4; pars. 0052-0058 – The server includes virtual machines as well as a controller virtual machine. (“Server 51 also includes a specialized controller virtual machine (CVM) 180 that is specially adapted to handle communications with the virtual machines using protocols 183 and 187, yet communicates with the storage platform using a proprietary protocol 189.”)]; 
by the first computer server, based on determining that the first virtual disk is administered with client-side caching enabled [As per 2111.04 the following three limitations are not required as they are contingent on determining that the first virtual disk is administered with client-side caching enabled]: 
calculating a hash value for a first data block in the read request, 
querying first metadata for the hash value, wherein the first metadata tracks contents of a client-side cache configured in persistent storage at the first computer server, 
by the first computer server, based on determining that the first metadata does not comprise the hash value, forwarding the read request to a storage node at the storage platform for obtaining the first data block therefrom, and 
by the first computer server, based on determining that the first metadata comprises the hash value, obtaining from the client-side cache a data block having the hash value of the first data block; and wherein the first computer server deduplicates data blocks stored in the client- side cache for serving read requests and write requests intercepted by the first computer server and directed to any given virtual disk in the storage platform, provided that client-side caching is enabled for the given virtual disk.

Claim 22 (as applied to claim 21 above):Lakshman et al. disclose, 
wherein the client-side cache further comprises the first metadata [figs. 4, 23; pars. 0054, 0077, 0088, 0173 – Memory cache 181 and a number of solid state disks 195 store metadata and cached data blocks used for lookups of data stored in the cache. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)].

Claim 23 (as applied to claim 21 above):
Lakshman et al. disclose, wherein forwarding the read request to the storage node at the storage platform comprises by the first computer server: 
issuing a new read request to the storage node of the storage platform to read the first data block from a first offset on the first virtual disk, and serving the first data block received from the storage platform in response to the read request intercepted at the first computer server [pars. 0087 – The read request is received by the CVM. In response, the CVM sends the read request to the determined nodes. (“The read request typically takes the form: read (offset, size, virtual disk name). The parameter "virtual disk name" is the name of a virtual disk on the storage platform. The parameter "offset" is an offset within the virtual disk (i.e., a value from O up to the size of the virtual disk), and the parameter "size" is the size of the data to be read in bytes.” … “In step 376 the CVM then sends the read request to each of the data nodes returned in the previous step. The read request includes a list of block identifiers to be read and a timestamp.”)].

Claim 24 (as applied to claim 21 above):
Lakshman et al. disclose, 
wherein the client-side cache is not used for write requests to and read requests from a virtual disk administered without client-side caching [fig. 4; pars. 0054, 0061 – The cache is used for read and write requests of the virtual machines that have cache enabled virtual disks. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)].

Claim 25 (as applied to claim 21 above):
Lakshman et al. disclose, 
wherein the client-side cache is used for any virtual disks in the storage platform that are configured with client-side caching enabled [fig. 4; pars. 0054, 0061 – The cache is used for read and write requests of the virtual machines that have cache enabled virtual disks. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 9, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshman et al. (Pub. No. US 2016/0004611) in view of Sharpe et al. (Pub. No. US 2013/0339407).

Claim 1:
Lakshman et al. disclose a method of using deduplicated client-side caching for a storage platform, the method comprising: 
by a first computer server, which is distinct from the storage platform, and which comprises a hardware processor, intercepting a write request to write a first block of data to a first virtual disk configured on the storage platform [fig. 4; pars. 0012, 0052-0054 – The controller virtual machine (CVM) intercepts requests between a virtual machine and the storage platform. The server that hosts the CVM is separate from the storage platform. (“A controller virtual machine on the host computer intercepts these requests and the communicates with the remote storage platform using a single protocol.”)], 
wherein the write request is issued by an executable computer program executing at the first computer server [fig. 4; pars. 0052-0058 – The server includes virtual machines as well as a controller virtual machine. (“Server 51 also includes a specialized controller virtual machine (CVM) 180 that is specially adapted to handle communications with the virtual machines using protocols 183 and 187, yet communicates with the storage platform using a proprietary protocol 189.”)];  
by the first computer server, based on determining that the first virtual disk is configured with client-side caching enabled [fig. 6; pars. 0042, 0054, 0061, 0071 – The virtual disk has caching enabled. Writes are received at the controller virtual machine (CVM). (“For example, the administrator chooses: a name 224 for the new virtual disk; a size 226 for the virtual disk; a replication factor 228 (indicating how many replicas of the data should be stored within the platform); a residence 230 (indicating whether the data on the virtual disk should be stored on hard disk drives, on flash drives or on any other type of storage drive); compressed 232 (indicating whether the data on the virtual disk should be compressed or not); deduplication 234 (indicating whether duplicates of the data should be saved to the virtual disk or not); a replication policy 236 (agnostic, data center aware, rack aware, or hybrid cloud aware); cache enabled 238 (a quality of service choice); and disk type 240 (indicating whether the virtual disk is of a block type-the iSCSI protocol-or whether the virtual disk is of a file type-the NFS protocol).”)]: 
[As per 2111.04 the following three limitations are not required as they are contingent on determining that the first virtual disk is administered with client-side caching enabled]
calculating a hash value for the first block of data, querying first metadata that tracks contents of a client-side cache maintained by the first computer server, 
by the first computer server, based on determining that the first metadata comprises the hash value, refraining by the first computer server from storing the first block of data to the client-side cache, and 
by the first computer server, based on determining that the first metadata does not comprise the hash value, (a) storing the first block of data in the client-side cache, and (b) updating the first metadata to indicate that a block of data having the hash value is stored in the client-side cache; and 
wherein the client-side cache is configured in persistent storage of the first computer server, and wherein the persistent storage is distinct from data storage resources configured for the first virtual disk in the storage platform [fig. 4; pars. 0054, 0061 – The CVM uses a persistent cache for virtual disks that are cache enabled. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)];
However, Lakshman et al. do not specifically disclose:
calculating a hash value for the first block of data, querying first metadata that tracks contents of a client-side cache maintained by the first computer server, 
by the first computer server, based on determining that the first metadata comprises the hash value, refraining from storing the first block of data to the client-side cache, and 
by the first computer server, based on determining that the first metadata does not comprise the hash value, (a) storing the first block of data in the client-side cache, and (b) updating the first metadata to indicate that a block of data having the hash value is stored in the client-side cache;
wherein the first computer server deduplicates blocks of data stored in the client-side cache for serving read requests and write requests intercepted by the first computer server and directed to any given virtual disk in the storage platform, provided that client-side caching is enabled for the given virtual disk [fig. 4; pars. 0054, 0061 – The CVM uses a persistent cache only for virtual disks that are cache enabled (i.e. it does not store data for virtual disks that are not cache enabled). (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)].
In the same field of endeavor, Sharpe et al. disclose:
calculating a hash value for the first block of data, querying first metadata that tracks contents of a client-side cache maintained by the first computer server [par. 0233 – A hash is calculated for the data. (“During operation, a request to store a new block of data prompts the filesystem to calculate a hash key 2908 for the data block and then use this hash key 2908 as an index into hash table 2910 to determine whether the data block has already been written previously (e.g. determine whether a block entry already exists in the hash table 2910 for that specific hash key).”)]
by the first computer server, based on determining that the first metadata comprises the hash value, refraining from storing the first block of data to the client-side cache [fig. 29A; pars. 0231-0255 – Data is only stored if it isn’t already stored (“Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block).”], and 
by the first computer server, based on determining that the first metadata does not comprise the hash value, (a) storing the first block of data in the client-side cache, and (b) updating the first metadata to indicate that a block of data having the hash value is stored in the client-side cache [fig. 29A; pars. 0231-0255 – Data is stored if it isn’t already stored and the hash table is updated. (“If no block entry exists for the hash key, the filesystem: (1) writes the data block to storage; (2) updates the filesystem metadata for the data block to point to the storage location; (3) creates a new block entry for the data block (that points to the storage location and stores an initial reference count of one for the newly written data block); and ( 4) updates hash table 2910 so that the index for the hash key points to the new block entry”]
wherein the first computer server deduplicates blocks of data stored in the client-side cache for serving read requests and write requests intercepted by the first computer server and directed to any given virtual disk in the storage platform, provided that client-side caching is enabled for the given virtual disk [fig. 29A; pars. 0231-0255 – Data is stored if it isn’t already stored and the hash table is updated. (“If no block entry exists for the hash key, the filesystem: (1) writes the data block to storage; (2) updates the filesystem metadata for the data block to point to the storage location; (3) creates a new block entry for the data block (that points to the storage location and stores an initial reference count of one for the newly written data block); and ( 4) updates hash table 2910 so that the index for the hash key points to the new block entry”. Deduplication is a common storage technique that increases storage capacity by only storage a single instance of data having a same hash value. The combination provides that the cache of LAKSHMAN et al. may be effectively increased by applying the deduplication technique of Sharpe et al. to the cache of Lakshman et al.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LAKSHMAN et al. to include deduplication, as taught by Sharpe et al., in order to allow more data to be stored.

Claim 2 (as applied to claim 1 above):
Lakshman et al. disclose,
wherein the executable computer program is one of: a virtual machine executing at the first computer server, a client application executing at the first computer server, and a software application executing at the first computer server [fig. 4; pars. 0052-0058 – The server includes virtual machines as well as a controller virtual machine. (“Server 51 also includes a specialized controller virtual machine (CVM) 180 that is specially adapted to handle communications with the virtual machines using protocols 183 and 187, yet communicates with the storage platform using a proprietary protocol 189.”)]. 

Claim 3 (as applied to claim 1 above):
Lakshman et al. disclose, 
wherein the client-side cache further comprises the first metadata [figs. 4, 23; pars. 0054, 0077, 0088, 0173 – Memory cache 181 and a number of solid state disks 195 store metadata and cached data blocks. The combination provides that the hash table of Sharpe et al. may be stored in the memory cache of Lakshman et al. in order to facilitate the deduplicated cache. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)]. 

Claim 8 (as applied to claim 1 above):
Lakshman et al. disclose the method, further comprising: 
writing the first block of data to the first virtual disk at the storage platform [par. 0071 – Data is written to the virtual disk. (“The write request typically takes the form: write (offset, size, virtual disk name).”)].

Claim 9 (as applied to claim 1 above):
Lakshman et al. disclose the method, further comprising: 
writing the first block of data to the first virtual disk at the storage platform regardless of whether client-side caching is enabled for the first virtual disk [par. 0071, 0077 – Data is written to the virtual disk. If caching is enabled, the data is also stored in the cache. (“The write request typically takes the form: write (offset, size, virtual disk name).”)]. 
 
Claim 15:
Lakshman et al. disclose a method of using deduplicated client-side caching for a storage platform, the method comprising: 
by a first computer server, which is distinct from the storage platform, and which comprises a hardware processor, intercepting a write request to write data to a first virtual disk configured on the storage platform [fig. 4; pars. 0012, 0053-0054 – The controller virtual machine (CVM) intercepts requests between a virtual machine and the storage platform. (“A controller virtual machine on the host computer intercepts these requests and the communicates with the remote storage platform using a single protocol.”)], 
wherein the write request is issued by an application executing at one of: the first computer server and one of a plurality of other computer servers that use the storage platform [fig. 4; pars. 0052-0058 – The server includes virtual machines as well as a controller virtual machine. (“Server 51 also includes a specialized controller virtual machine (CVM) 180 that is specially adapted to handle communications with the virtual machines using protocols 183 and 187, yet communicates with the storage platform using a proprietary protocol 189.”)];  
by the first computer server, based on determining that the first virtual disk is administered with client-side caching enabled [fig. 6; pars. 0042, 0054, 0061, 0071 – The virtual disk has caching enabled. Writes are received at the controller virtual machine (CVM). (“For example, the administrator chooses: a name 224 for the new virtual disk; a size 226 for the virtual disk; a replication factor 228 (indicating how many replicas of the data should be stored within the platform); a residence 230 (indicating whether the data on the virtual disk should be stored on hard disk drives, on flash drives or on any other type of storage drive); compressed 232 (indicating whether the data on the virtual disk should be compressed or not); deduplication 234 (indicating whether duplicates of the data should be saved to the virtual disk or not); a replication policy 236 (agnostic, data center aware, rack aware, or hybrid cloud aware); cache enabled 238 (a quality of service choice); and disk type 240 (indicating whether the virtual disk is of a block type-the iSCSI protocol-or whether the virtual disk is of a file type-the NFS protocol).”)]: 
[As per 2111.04 the following three limitations are not required as they are contingent on determining that the first virtual disk is administered with client-side caching enabled]
calculating a hash value for a first data block in the write request, 
querying first metadata for the hash value, wherein the first metadata tracks contents of a client-side cache configured in persistent storage at the first computer server, and 
based on determining that the first metadata does not comprise the hash value, by the first computer server, storing the first data block in the client-side cache at a second offset, and updating the first metadata to indicate that a data block having the hash value is stored in the client-side cache at the second offset;  
by the first computer server, intercepting a read request for the first data block from a first offset within the first virtual disk configured on the storage platform [fig. 4; pars. 0012, 0053-0054 – The controller virtual machine (CVM) intercepts requests between a virtual machine and the storage platform. (“A controller virtual machine on the host computer intercepts these requests and the communicates with the remote storage platform using a single protocol.”)], 
wherein the read request is issued by an application executing at one of: the first computer server and one of a plurality of other computer servers that use the storage platform [fig. 4; pars. 0052-0058 – The server includes virtual machines as well as a controller virtual machine. (“Server 51 also includes a specialized controller virtual machine (CVM) 180 that is specially adapted to handle communications with the virtual machines using protocols 183 and 187, yet communicates with the storage platform using a proprietary protocol 189.”)];  
by the first computer server, based on determining that the first virtual disk is administered with client-side caching enabled [fig. 6; pars. 0042, 0054, 0061, 0071 – The virtual disk has caching enabled. Writes are received at the controller virtual machine (CVM). (“For example, the administrator chooses: a name 224 for the new virtual disk; a size 226 for the virtual disk; a replication factor 228 (indicating how many replicas of the data should be stored within the platform); a residence 230 (indicating whether the data on the virtual disk should be stored on hard disk drives, on flash drives or on any other type of storage drive); compressed 232 (indicating whether the data on the virtual disk should be compressed or not); deduplication 234 (indicating whether duplicates of the data should be saved to the virtual disk or not); a replication policy 236 (agnostic, data center aware, rack aware, or hybrid cloud aware); cache enabled 238 (a quality of service choice); and disk type 240 (indicating whether the virtual disk is of a block type-the iSCSI protocol-or whether the virtual disk is of a file type-the NFS protocol).”)]: 
[As per 2111.04 the following four limitations are not required as they are contingent on determining that the first virtual disk is administered with client-side caching enabled]
calculating the hash value for the first data block, 
querying the first metadata for the hash value, and 
based on determining that the first metadata comprises the hash value corresponding to the second offset within the client-side cache, serving from the second offset at the client-side cache a data block having the hash value of the first data block in response to the read request [pars. 0085-0094 – Data is returned from, the cache, if present. (“In one embodiment, the CVM first checks its block cache 195 to determine whether any of the blocks to be read are already present within this cache. If so, these blocks are retrieved from block cache 195 instead of having to establish a remote connection with storage platform 20 and retrieve those blocks remotely which would take a greater deal of time.”)];
However, Lakshman et al. do not specifically disclose:
calculating a hash value for a first block of the data in the write request, 
querying first metadata for the hash value, wherein the first metadata tracks contents of a client-side cache configured in persistent storage at the first computing server, and 
if the first metadata does not comprise the hash value, by the first computer server, storing the first block in the client-side cache at a second offset, and updating the first metadata to indicate that a block of data having the hash value is stored in the client-side cache at the second offset;
wherein the first computer server deduplicates data blocks stored in the client-side cache for serving read requests and write requests intercepted by the first computer server and directed to any given virtual disk in the storage platform, provided that client-side caching is enabled for the given virtual disk. 
In the same field of endeavor, Sharpe et al. disclose:
calculating a hash value for a first block of the data in the write request [par. 0233 – A hash is calculated for the data. (“During operation, a request to store a new block of data prompts the filesystem to calculate a hash key 2908 for the data block and then use this hash key 2908 as an index into hash table 2910 to determine whether the data block has already been written previously (e.g. determine whether a block entry already exists in the hash table 2910 for that specific hash key).”)], 
querying first metadata for the hash value, wherein the first metadata tracks contents of a client-side cache configured in persistent storage at [fig. 29A; pars. 0231-0255 – It is determined if the data is already stored (“Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block).”], and 
if the first metadata does not comprise the hash value, by the first computer server, storing the first block in the client-side cache at a second offset, and updating the first metadata to indicate that a block of data having the hash value is stored in the client-side cache at the second offset [fig. 29A; pars. 0231-0255 – Data is stored if it isn’t already stored and the hash table is updated. (“If no block entry exists for the hash key, the filesystem: (1) writes the data block to storage; (2) updates the filesystem metadata for the data block to point to the storage location; (3) creates a new block entry for the data block (that points to the storage location and stores an initial reference count of one for the newly written data block); and ( 4) updates hash table 2910 so that the index for the hash key points to the new block entry”]
wherein the first computer server deduplicates data blocks stored in the client-side cache for serving read requests and write requests intercepted by the first computer server and directed to any given virtual disk in the storage platform, provided that client-side caching is enabled for the given virtual disk [fig. 29A; pars. 0231-0255 – Data is stored if it isn’t already stored and the hash table is updated. (“If no block entry exists for the hash key, the filesystem: (1) writes the data block to storage; (2) updates the filesystem metadata for the data block to point to the storage location; (3) creates a new block entry for the data block (that points to the storage location and stores an initial reference count of one for the newly written data block); and ( 4) updates hash table 2910 so that the index for the hash key points to the new block entry”. Deduplication is a common storage technique that increases storage capacity by only storage a single instance of data having a same hash value. The combination provides that the cache of LAKSHMAN et al. may be effectively increased by applying the deduplication technique of Sharpe et al. to the cache of Lakshman et al.]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LAKSHMAN et al. to include deduplication, as taught by Sharpe et al., in order to allow more data to be stored.

Claim 16 (as applied to claim 15 above):
Sharpe et al. disclose the method, further comprising: 
based on determining that the first metadata comprises the hash value, refraining from writing the first data block to the client-side cache [fig. 29A; pars. 0231-0255 – Data is only stored if it isn’t already stored (“Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block).”]. 
 
Claim 17 (as applied to claim 15 above):
Sharpe et al. disclose the method, further comprising: 
based on determining that the first metadata comprises the hash value, refraining from writing the first data block to the client-side cache [fig. 29A; pars. 0231-0255 – Data is only stored if it isn’t already stored (“Data deduplication techniques involve calculating and tracking hash values for previously written data blocks, and comparing the hash values for newly written data blocks, and comparing the hash values for newly written data blocks against these previous hash values to determine whether new data blocks have already been previously stored in a filesystem (and, if so, referencing the existing data block instead of writing a new, additional data block).”]. 
 
Claim 18 (as applied to claim 15 above):

wherein the client-side cache further comprises the first metadata [figs. 4, 23; pars. 0054, 0077, 0088, 0173 – Memory cache 181 and a number of solid state disks 195 store metadata and cached data blocks. The combination provides that the hash table of Sharpe et al. may be stored in the memory cache of Lakshman et al. in order to facilitate the deduplicated cache. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)]. 
 
Claim 19 (as applied to claim 15 above):
Lakshman et al. disclose:
wherein the client-side cache is not used for write requests to and read requests from a virtual disk administered without client-side caching [fig. 4; pars. 0054, 0061 – The CVM uses a persistent cache for virtual disks that are cache enabled. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)]. 
 
Claim 20 (as applied to claim 15 above):
Lakshman et al. disclose:
wherein the client-side cache is used for any virtual disks in the storage platform that are configured with client-side caching enabled [fig. 4; pars. 0054, 0061 – The cache is used for read and write requests of the virtual machines that have cache enabled virtual disks. (“The CVM also uses a memory cache 181 on the computer server 51. In communication with computer 51 and with CVM 180 are any number of solid-state disks (or other similar memory) 195. As discussed in further detail below in steps 316 and 364, these disks are used as a data cache to also store data blocks that are written into storage platform 20. This cache may be used to rapidly retrieve data blocks instead of retrieving them from the remote storage platform”)].

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the amended subject matter have been addressed in the revised rejections presented above.  More specifically, Examiner maintains that Lakshman et al. disclose a cache that is used for all .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



12 February 2022